 1    REMPFER MOTT LUNDY, PLLC
      JOSEPH N. MOTT
 2    Nevada Bar No. 12455
      SCOTT E. LUNDY
 3    Nevada Bar No. 14235
      10091 Park Run Dr., Ste. #200
 4    Las Vegas, NV 89145-8868
      T: (702) 825-5303
 5
      F: (702) 825-4413
 6    Joey@rmllegal.com
      Scott@rmllegal.com
 7    Attorneys for Plaintiff
 8    JANE SCHUMACHER

 9                                    UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11    JANE SCHUMACHER, an individual,                   Case No.: 2:18-CV-00375-RFB-CWH
12                       Plaintiff,
13    vs.                                              STIPULATION AND ORDER TO EXTEND TIME TO
                                                            RESPOND TO MOTION TO DISMISS
14    UNITED STATES FOREST SERVICE, an
      agency    of  the UNITED  STATES                                  (FIRST REQUEST)
15
      DEPARTMENT OF AGRICULTURE; and
16    DOES I thru X
17                       Defendants.
18

19          Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Jane Schumacher (“Plaintiff”) and Defendant
20   United States Forest Service, an agency of the United States Department of Agriculture
21   (“Defendant”), by and through their attorneys of record, hereby stipulate and agree to extend
22   the time for Plaintiff to respond to Defendant’s Motion to Dismiss Plaintiff’s (ECF No. 14) from
23   the current deadline of June 11, 2019, up to and including June 18, 2019. Additional time is being
24   requested because counsel for the Plaintiff will be out of town for much of the next week. This is
25   the parties’ first request to extend Plaintiff’s deadline to respond.
26          This requested extension of time is sought in good faith and not for the purpose of causing
27   undue delay.
28                                               Page 1 of 2
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
 1   IT IS SO STIPULATED.

 2   Dated: Wednesday, June 5, 2019.

 3
     REMPFER MOTT LUNDY, PLLC                         US Attorney’s Office
 4

 5   /s/ Joseph N. Mott_______________                /s/ Holly Vance
     Joseph N. Mott                                   Holly Vance
 6   Nevada Bar No. 12455                             Attorney for Defendant
     Scott E. Lundy
 7
     Nevada Bar No. 12455
 8   Attorneys for Plaintiff

 9
                                            ORDER
10
     IT IS SO ORDERED.
11
     Dated: _________ ___, 2019.        ________________________________
12                                      RICHARD      F. BOULWARE, II
                                         ______________________________
                                        UNITED     STATES
                                         U.S. DISTRICT JUDGE DISTRICT JUDGE
13
                                        DATED this 6th day of June, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     Page 2 of 2
                                                                 Rempfer Mott Lundy, PLLC
                                                                 10091 Park Run Dr., Ste. #200
                                                                 Las Vegas, NV 89145-8868
                                                                 (702) 825-5303; fax (702) 8254413
                                                                 Info@rmllegal.com
